COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-381-CR


JAMES PATRICK SMITH                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                    STATE

                                    ------------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

I. Introduction

      Appellant James Patrick Smith appeals his adjudication of guilt for

violating conditions of his community supervision.   In six points, Appellant

argues the trial court abused its discretion by revoking his community




      1
           See Tex. R. App. P. 47.4.
supervision and imposing an eighty-year sentence.        We will affirm the trial

court’s judgment.

II. Factual and Procedural Background

      In April 2005, a grand jury indicted Appellant of eight counts of

aggravated sexual assault and one count of indecency with a child. Appellant

pleaded guilty on November 13, 2007, to one count of aggravated sexual

assault. The trial court placed Appellant on ten years’ deferred adjudication

community supervision. The conditions of Appellant’s community supervision

prohibited him from drinking alcohol.

      Appellant attended a sex offender treatment session in late March 2008

with the smell of alcohol on his breath and, at the time, admitted to drinking “a

beer or half a beer prior to attending treatment.” 2 During a later review of this

violation with his community supervision officer, Jeremy Thompson, Appellant

admitted to having “approximately two-and-a-half beers” before attending the

sex offender treatment session. In June and July, Appellant made multiple

admissions to Thompson that he drank alcohol, including one admission that he

“regularly consumed a fifth of whiskey and approximately six or seven six-




      2
       Appellant’s community supervision officer testified this event occurred
a week or two before he took over Appellant’s case in the first week of April
2008.

                                        2
packs of beer every—in every two-week period. At that time, [Appellant] said

it was representative of how much he drank while on probation.” On June 12,

2008, Thompson filed a Courtesy Supervision Progress Report requesting the

Montague County district attorney to consider pursuing revocation of

Appellant’s community supervision.

      On July 24, 2008, the State filed a motion to proceed with adjudication

of guilt and alleged that Appellant violated conditions of his community

supervision by: (1) consuming alcohol on or about March 17, 2008, and (2)

having contact with a minor child. The trial court held a hearing on the State’s

motion on October 13, 2008, and Appellant entered pleas of “not true” to both

allegations.   During the hearing, Thompson testified that a July 23, 2008

conversation with Appellant “implied that [Appellant] was continuing to drink.” 3

      After hearing the evidence, the trial court found that on or about March

17, 2008, Appellant violated a condition of his community supervision by

consuming alcohol. 4 The court revoked Appellant’s community supervision and

adjudicated Appellant guilty of the felony offense of aggravated sexual assault.



      3
       Thompson testified that his last contact with Appellant occurred July
23, 2008. Thompson transferred from the Sex Offender Unit of the Tarrant
County Adult Probation Department on July 31, 2008.
      4
         The trial court did not find the second allegation, contact with a minor
child, to be true.

                                        3
On October 14, 2008, the trial court sentenced Appellant to eighty years’

imprisonment. 5

III. Analysis

      A. Standard of Review

      We review an order revoking community supervision under an abuse of

discretion standard. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.

1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983);

Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.—Fort Worth 2007, pet.

ref’d). In a revocation proceeding, the State must prove by a preponderance

of the evidence that the defendant violated the terms and conditions of

community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App.

1993); Cherry, 215 S.W.3d at 919. This standard is met when the greater

weight of the credible evidence creates a reasonable belief that the defendant

violated a condition of his community supervision as the State alleged.

Allbright v. State, 13 S.W.3d 817, 819 (Tex. App.—Fort Worth 2000, pet.

ref’d). The trial court is the sole judge of the credibility of the witnesses and

the weight to be given their testimony, and we review the evidence in the light



      5
        The trial court assessed punishment one day after the hearing on the
State’s motion to revoke community supervision so that an updated
Presentence Investigation Report could be prepared, submitted, and reviewed
by Appellant and the State.

                                       4
most favorable to the trial court’s ruling. Cardona, 665 S.W.2d at 493; Garrett

v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981); Cherry,
215 S.W.3d at 919. If the State fails to meet its burden of proof, the trial

court abuses its discretion by revoking the community supervision. Cardona,
665 S.W.2d at 493–94. Proof by a preponderance of the evidence of any one

of the alleged violations of the conditions of community supervision is sufficient

to support a revocation order. Moore v. State, 605 S.W.2d 924, 926 (Tex.

Crim. App. [Panel Op.] 1980); Sanchez v. State, 603 S.W.2d 869, 871 (Tex.

Crim. App. [Panel Op.] 1980).

      B. Delay in Reporting Violation Does Not Preclude Revocation

      In the first half of Appellant’s first point, he contends the trial court

abused its discretion by hearing evidence of Appellant’s alleged violation of his

“no alcohol” community service condition in March 2008 because Thompson

did not report Appellant’s alleged violation to the court for three months.

      A judge may issue a warrant for violation of any of the conditions of the

community supervision at any time during the period of community

supervision—regardless of the delay in reporting the alleged violation. See Tex.

Code Crim. Proc. Ann. art. 42.12, § 21(b) (Vernon Supp. 2009); Flournoy v.

State, 589 S.W.2d 705, 709 (Tex. Crim. App. 1979) (holding that “a

subsequent arrest on order of the court rendered within the period of probation

                                        5
is in conformity with [article 42.12, section 21(b)] even though there is a delay

in reporting the alleged violation to the court”); Miller v. State, 330 S.W.2d
466, 468 (Tex. Crim. App. 1959) (holding that probation officer’s five-month

delay in reporting appellant’s violation did not preclude its use as a basis for

revocation).

         Thomas testified that on four different occasions, Appellant admitted to

drinking alcohol while on deferred adjudication probation in violation of a

condition of his community supervision. With each admission, the amount,

frequency, or duration of alcohol consumption increased. Any one of these

admissions is sufficient to affirm the trial court’s revocation of Appellant’s

deferred adjudication community supervision at any time during Appellant’s

community supervision.       See Moore, 605 S.W.2d at 926; Sanchez, 603
S.W.2d at 871.

         Based on the evidence detailed above, the trial court could have formed

a reasonable belief that Appellant violated a term of his community supervision

by drinking alcohol. Because the trial court did not abuse its discretion by

permitting the State to present evidence of Appellant’s violation of a condition

of his community supervision, we overrule the first half of Appellant’s first

point.




                                         6
      In the second half of Appellant’s first point, Appellant argues we should

reverse the trial court’s revocation of his community supervision because he did

not violate the Texas Penal Code.       However, a trial court may revoke an

appellant’s community supervision because an appellant violates the Texas

Penal Code or a condition of his community supervision. See Tex. Code Crim.

Proc. Ann. art. 42.12, §§ 21–23 (Vernon Supp. 2009); see Moore, 605
S.W.2d at 926; Sanchez, 603 S.W.2d at 871; see also Coffel v. State, 242
S.W.3d 907, 909 (Tex. App.—Texarkana 2007, no pet.) (“On proof that the

defendant has violated one of the terms of [community supervision], the trial

court may, at a proper revocation hearing, . . . revoke the probationer’s

community release.”).

      As previously explained, the trial court could have formed a reasonable

belief that Appellant violated a term of his community supervision by drinking

alcohol.       Thus, the trial court did not abuse its discretion by revoking

Appellant’s community supervision. We overrule the second half of Appellant’s

first point.

      C. Appellant Received Due Process Protections

      In his second point, Appellant contends the trial court abused its

discretion by allowing Appellant’s admissions during treatment to be used to




                                        7
revoke his community supervision in violation of his due process right under the

U.S. Constitution.

      A probationer is entitled to certain due process protections in the

revocation proceedings. Bradley v. State, 564 S.W.2d 727, 729–30 (Tex.

Crim. App. 1978); Moore v. State, 11 S.W.3d 495, 499 (Tex. App.—Houston

[14th Dist.] 2000, no pet.).     In Gagnon v. Scarpelli, the Supreme Court

extended   the   due   process   protections   to   state   probation   revocation

proceedings, recognizing that revocation of probation deprives an individual of

a conditional liberty. 411 U.S. 778, 782, 94 S. Ct. 1756, 1759–60 (1973);

see Diaz v. State, 172 S.W.3d 668, 671 (Tex. App.—San Antonio 2005, no

pet.). Specifically, due process in a probation revocation proceeding entitles the

probationer to (1) written notice of the claimed violations of his probation, (2)

disclosure of the evidence against him, (3) an opportunity to be heard in person

and to present witnesses and documentary evidence, (4) a neutral hearing

body, (5) the opportunity to cross-examine adverse witnesses, and (6) a written

statement by the factfinder as to the evidence relied on and the reasons for




                                        8
revoking probation. 6 Black v. Romano, 471 U.S. 606, 611–12, 105 S. Ct.
2254, 2258 (1985).

         Appellant does not explain in his brief how the trial court violated his due

process protections under Black, nor does he cite to the record as support for

his contention. Appellant simply argues that the “[a]pplication of probation

standards to deferred adjudication is fundamentally unfair,” and that “deferred

adjudication should be afforded the full range of right[s] afforded a defendant

under the due process clause of the Fourteenth Amendment.” Appellant fails

to cite any relevant authority, from this jurisdiction or from any other, to

support this argument. Therefore, we deem this point inadequately briefed.

Tex. R. App. P. 38.1(i); Tong v. State, 25 S.W.3d 707, 710 (Tex. Crim. App.

2000), cert. denied, 532 U.S. 1053 (2001). We overrule Appellant’s second

point.

         D. Appellant’s Admissions Not Compelled or Inadmissible

         In his third and fourth points, Appellant contends the trial court abused

its discretion by permitting his admissions of alcohol use to his probation officer

to be used as evidence against him during the revocation hearing. Specifically,



         6
        Appellant did not request written findings of fact or conclusions of
law. See King v. State, 649 S.W.2d 42, 46 (Tex. Crim. App. 1983); Gonzales
v. State, Nos. 05-07-01710-CR & 05-07-01711-CR, 2009 WL 294851, at *5
(Tex. App.—Dallas Feb. 9, 2009, no pet.) (not designated for publication).

                                           9
Appellant argues the admissions were compelled and inadmissible under both

the Fifth Amendment and the Texas constitution.

         Appellant makes no effort to distinguish the self-incrimination rights,

protections, and privileges afforded by the U.S. Constitution from those

guaranteed by the state constitution. When briefing constitutional issues, a

party should separate federal and state issues into distinct points or issues and

provide substantive argument on each. McCambridge v. State, 712 S.W.2d
499, 501 n.9 (Tex. Crim. App. 1986). If a party does not do this, we need not

address federal and state constitutional issues separately. Eldridge v. State,

940 S.W.2d 646, 650–51 (Tex. Crim. App. 1996). Therefore, because the

state constitution gives no greater rights against self-incrimination than does

the U.S. Constitution, we will address Appellant’s third and fourth points solely

under the U.S. Constitution. See Olson v. State, 484 S.W.2d 756, 762 (Tex.

Crim. App.1972) (op. on reh’g); Carroll v. State, 68 S.W.3d 250, 253 n.3 (Tex.

App.—Fort Worth 2002, no pet.); see also Wood v. State, 18 S.W.3d 642,

648 n.5 (Tex. Crim. App. 2000) (stating that where appellant’s brief makes no

distinction between federal and state protections, the court reviews federal

only).

         A person may not be compelled to make an incriminating statement. U.S.

Const. amend. V. However, this privilege against self-incrimination must be

                                        10
invoked in all but a few specific situations in order for an individual to claim his

statement was compelled. Chapman v. State, 115 S.W.3d 1, 6 (Tex. Crim.

App. 2003). Appellant acknowledges he did not assert his right against self-

incrimination before telling Thompson about drinking alcohol. Therefore, we

must determine whether the facts of this case fall within “the classic penalty

situation” relieving an individual of the obligation to assert the Fifth Amendment

privilege. See id.

      In the classic penalty situation, a person is threatened with punishment

for asserting his privilege against self-incrimination, depriving him of his choice

to refuse to answer. Id. (citing Garrity v. New Jersey, 385 U.S. 493, 496, 87
S. Ct. 616, 618 (1967)). In the context of a community supervision situation,

“[t]he critical inquiry is whether a state has gone beyond merely requiring a

probationer to appear and speak on matters relevant to his probationary status,

or ‘whether [it goes] further and require[s] him to choose between making

incriminating statements and jeopardizing his conditional liberty by remaining

silent.’“ Id. at 7–8 (quoting Minnesota v. Murphy, 465 U.S. 420, 436, 104 S.

Ct. 1136, 1147 (1984)). In Murphy, the Supreme Court held that a probation

condition requiring a probationer to be truthful with his probation officer did not

present a classic penalty situation. Murphy, 465 U.S. at 439, 104 S. Ct. at

1148. In making this determination, the Court considered the following factors:

                                        11
(1) the obligation was similar to the obligation of a trial witness compelled to

appear who must answer truthfully under penalty of perjury, or assert his Fifth

Amendment privilege; (2) the probation terms were silent as to the

consequences should a probationer assert his Fifth Amendment privilege; (3)

there was no evidence the incriminating statements were made because the

probationer was threatened with revocation; and (4) even if the probationer

believed his probation could be revoked for invoking the privilege, this belief

would not have been objectively reasonable because the State cannot carry out

a threat to revoke probation for invoking the privilege. Murphy, 465 U.S. at

436–39, 104 S. Ct. at 1147–49.

      In this case, there is no indication that anyone expressly or impliedly

stated that Appellant’s community supervision would be revoked if he exercised

his privilege against self-incrimination. His community supervision required him

to meet monthly with Thompson and to permit Thompson to visit him at his

home or elsewhere. But, here, as in Murphy, there was no mention of the

consequences of invoking his Fifth Amendment privilege during these meetings

and visits. See id. at 437, 104 S. Ct. at 1147. Further, Appellant does not

claim that he made the incriminating statements because he was threatened

with community supervision revocation, that his admissions were responses to

direct questions, or that he was expressly informed that refusing to divulge the

                                      12
incriminating information would result in the imposition of a penalty. See id. at

437–38, 104 S. Ct. at 1147–48. Additionally, any belief by Appellant that his

community supervision would be revoked for invoking his Fifth Amendment

right would not have been objectively reasonable because the State could not

legitimately revoke his probation for that reason. See id. at 438, 104 S. Ct. at

1148. Because there is no evidence Appellant would have been subject to an

automatic penalty had he invoked his Fifth Amendment right, Appellant was

required to assert the privilege. Chapman, 115 S.W.3d at 11. Because he did

not invoke his right against self-incrimination, Appellant’s statement was not

compelled within the meaning of the Fifth Amendment. Id. at 3. Therefore, we

hold the trial court did not abuse its discretion by admitting testimony of

Appellant’s admissions. Accordingly, we overrule Appellant’s third and fourth

points.

      E. Testimonial Evidence Sufficient to Support Revocation

      In his fifth point, Appellant contends the trial court abused its discretion

by revoking his community supervision because Thompson’s testimony was too

inconsistent for the court to find facts supporting revocation on the grounds

that Appellant consumed alcohol on or about March 17, 2008.

      A trial court may accept or reject any or all of a witness’s testimony.

Allbright, 13 S.W.3d at 819. Thompson testified Appellant attended a sex

                                       13
offender treatment session in late March 2008 with the smell of alcohol on his

breath and, at the time, admitted to drinking “a beer or half a beer prior to

attending treatment.”   Thompson also testified Appellant later admitted to

having “approximately two-and-a-half beers” before attending the session. In

June and July, Appellant made multiple admissions to Thompson that he drank

alcohol, including one admission by Appellant that he “regularly consumed a

fifth of whiskey and approximately six or seven six-packs of beer every—in

every two-week period. At that time, he said it was representative of how

much he drank while on probation.” Each of Appellant’s admissions increased

the amount, frequency, or duration of alcohol he consumed.

       The second condition of the trial court’s order imposing community

supervision stated that Appellant was not to drink alcohol.         Based on

Thompson’s testimony, the trial court could have formed a reasonable belief

that Appellant violated a term of his community supervision by drinking alcohol

on or about March 17, 2008. A finding of a single violation of community

supervision is sufficient to support revocation. See Sanchez, 603 S.W.2d at

871.    Therefore, the trial court did not abuse its discretion by revoking

Appellant’s community supervision. We overrule Appellant’s fifth point.




                                      14
      F. Appellant Failed to Object to Punishment at Revocation Hearing

      In Appellant’s final point, he complains the trial court abused its discretion

by sentencing him to eighty years’ imprisonment. We agree with the State that

this issue is not properly before us because Appellant did not object or

otherwise raise the alleged error in the trial court. 7     See Tex. R. App. P.

33.1(a)(1); Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986);

see also Thompson v. State, 243 S.W.3d 774, 776 (Tex. App.—Fort Worth

2007, pet. ref’d) (holding that appellant forfeited his complaint regarding his

post-adjudication sentence because he did not object at trial or present his

motion for new trial); Davis v. State, No. 02-04-00132-CR, 2005 WL 627104,

at *1 (Tex. App.—Fort Worth Mar. 17, 2005, pet. ref’d) (mem. op., not

designated for publication) (holding that appellant forfeited his complaint

regarding his sentence because he did not object at trial); Rodriguez v. State,

917 S.W.2d 90, 92 (Tex. App.—Amarillo 1996, pet. ref’d) (stating that error




      7
        Even assuming this point was properly before us, we would overrule
Appellant’s sixth point. Section 12.32 of the penal code states that a person
adjudicated guilty of a first degree felony shall be punished by confinement in
the Texas Department of Criminal Justice for life or for any term of not more
than ninety-nine years or less than five years. Tex. Penal Code Ann. § 12.32(a)
(Vernon 2009). It is clear the punishment assessed by the trial court fell within
the range of punishment established by law, and a penalty imposed within the
range prescribed by the legislature will not be disturbed on appeal. Nunez v.
State, 565 S.W.2d 536, 538 (Tex. Crim. App. 1978).

                                        15
was not preserved for review because appellant failed to raise the severity of

his sentence when punishment was assessed and failed to file a motion for new

trial). Therefore, we must overrule Appellant’s sixth point.

IV. Conclusion

      Having overruled each of Appellant’s six points, we affirm the trial court’s

judgment.




                                            ANNE GARDNER
                                            JUSTICE

PANEL: CAYCE, C.J.; GARDNER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 17, 2009




                                       16